              Case 2:20-cv-01323-PD Document 26 Filed 07/17/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL KATILAS                                     :
              Plaintiff,                            :
      v.                                            :       Civ. No. 20-1323
                                                    :
DIRECT ENERGY, LP                                   :
               Defendant.                           :

                                               ORDER

            AND NOW, this 17th day of July, 2020, it having been reported that the issues between the

parties in the above action have been settled and upon Order of the Court pursuant to the provisions

of Rule 41.1(b) of the Local Rules of Civil Procedure of this Court, it is ORDERED that the above

action is DISMISSED with prejudice, pursuant to agreement of counsel without costs.




                                         KATE BARKMAN, Clerk of Court

                                                 s/Richard C. Thieme
                                         BY:
                                                 Richard C. Thieme
                                                 Deputy Clerk




Civ 2 (8/2000)
41(b).frm
